               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ROBERT JOE STRANGE,                      )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )      Case No. CIV-19-716-D
                                         )
CORRECT CARE SOLUTIONS,                  )
et al.,                                  )
                                         )
             Defendants.                 )


                                       ORDER

      Before the Court is the Report and Recommendation [Doc. No. 12] issued by United

States Magistrate Judge Suzanne Mitchell pursuant to 28 U.S.C. § 636(b)(1)(B) and (C).

Upon initial screening of the Complaint, Judge Mitchell recommends a dismissal without

prejudice for failure to state a cognizable claim under 42 U.S.C. § 1983 or the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12132, and denial of a motion that is liberally

construed as a request to amend the Complaint. Plaintiff, who appears pro se, has made a

filing entitled “Right to Object, Jury Trial Demanded” [Doc. No. 13] that is construed as a

timely objection. Thus, the Court must make a de novo determination of any portion of

the Report to which a specific written objection is made, and may accept, reject, or modify

the recommended decision, or return the matter to the magistrate judge with instructions.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      Although the Objection is difficult decipher, the Court understands that Plaintiff

objects to several issues addressed by Judge Mitchell. He explains the use of “et al.” in
the caption of his pleading was intended to include as additional defendants the “medical

providers” discussed in his allegations, including “G.E.O.,” “D.O.C.,” and “Mr. Honaker.”

See Obj. at 1. However, Judge Mitchell liberally construed his Complaint to name these

parties. See R&R at 1 n.1. Plaintiff also repeats or adds to his litany of grievances about

the health care he has received (or been denied) while an inmate at the Lawton Correctional

Facility or facilities operated by the Oklahoma Department of Corrections. 1 In addition

to matters discussed in prior pleadings, Plaintiff makes new, cursory allegations about eye

care and blindness, conditions related to his military service in Vietnam and exposure to

Agent Orange, his cell assignment, failure to recognize his status as an American Indian

tribal member and a Vietnam era Veteran, lack of fresh fruit and vegetables, black mold at

his current facility, a “demeaning statement” regarding his hair, and recent care for an

“injured right heel.” See Obj. at 2, 3, 6, 8, 9 & 10. Liberally construing Plaintiff’s

Objection, the Court understands these allegations are intended to supply additional facts

to state a cognizable claim.

        Upon de novo consideration of the issues addressed by Judge Mitchell, the Court

finds that Plaintiff’s additional allegations, even if considered, are insufficient to cure the

deficiencies in his pleading. The Court fully concurs in Judge Mitchell’s findings and

conclusions. Plaintiff has failed to state a plausible § 1983 or ADA claim.




    1
       Plaintiff states that he was recently transferred to a different facility. The envelope for his
Objection bears a return address and stamp indicating that Plaintiff is now confined at the James
Crabtree Correctional Center in Helena, Oklahoma. Plaintiff is reminded of his obligation under
LCvR5.4(a) to provide proper notice of a change of address.


                                                  2
       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 12] is ADOPTED in its entirety. This action is DISMISSED without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). A separate judgment of dismissal

shall be entered.

       IT IS SO ORDERED this 27th day of November, 2019.




                                          3
